           Case 7:19-cv-02367-PMH-PED Document 123 Filed 08/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            ^
 Black Rock Truck Group,       Inc.,
                                        Plaintiff,
                                                                              ORDER
                  against -
                                                                     19Civ.2367(PMH)(PED)



 Tarasiewicx et aL,
                                        Defendants.


PAUL E. DAVISON, U.S.M.J.:


       At the conclusion of a hearing on July 29, 2020, the Court reserved decision concerning


the discovery disputes set forth in counsel's letters dated June 30, 2020 and July 7,2020. [Dkts.


112, 116.] The Court also directed defense counsel to submit certain emails to the Court for m


camera inspection. Counsel complied with that directive on July 30, 2020, and the Court has


reviewed those materials and has considered the arguments of counsel. The Court rules as


follows:

       1. Plaintiff s objection to defendant's wholesale designation (in the first instance) of its

email production as "Attorney's Eyes Only" is OVERRULED. Substantially for the reasons set


forth by defense counsel, the Court finds that, in the circumstances presented here, this


procedure promotes the speedy and inexpensive determination of this action.


       2. Defense counsel may disclose "Profit Analysis Sheets" and "Full Runs" to defendants


only in the presence of counsel. Defendants may not make or retain copies of the


documents, nor may they retain notes concerning these documents.


       3. Everett Freeman emails. Defendant's objection to searching Mr. Freeman's emails


(and producing responsive documents) is OVERRULED.
       Case 7:19-cv-02367-PMH-PED Document 123 Filed 08/12/20 Page 2 of 2



       4. Defendant's privilege claims as to the nine emails produced for in camera review are


SUSTAINED. As to communications,with Lonestar Truck Group, the Court finds that


defendants have established the existence of a contractual relationship between Black Rock


Truck Group and Lonestar sufficient to support a functional equivalent of an employee exception


to waiver of the attorney-client privilege. [Dkt. 116-5.] As to the email forwarded to Mr.


McConncPs nephew, Candelario Bryant, the Court finds this communication to constitute


attorney work product which remains privileged despite disclosure to a family member. See


SchcmfieUv. SojUz Corp. Of 'Am., 258 F.R.U 21, 216-17 (S.D.N.Y. 2009).


Dated: August 12, 2020
       White Plains, New York




                                                      m?0avison, U.S.M.J
